     Case 2:19-cv-05012-SPL-CDB Document 31 Filed 05/26/20 Page 1 of 2




 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                             )   No. CV-19-05012-SPL (CDB)
      Marcus David Russell,
 9                                             )
                                               )
                        Plaintiff,             )   ORDER
10                                             )
      vs.
11                                             )
                                               )
      Charles L. Ryan, et al.,                 )
12                                             )
13                      Defendants.            )
                                               )
14                                             )

15          On August 22, 2019, Plaintiff filed a pro se complaint pursuant to 42 U.S.C. § 1983
16   (Doc. 1), as well as a motion for leave to proceed in forma pauperis (Doc. 2). In Count
17   One, Plaintiff alleged that Defendants Scott and Alvarez burdened the exercise of his
18   religion by refusing to provide him with a kosher diet. In Count Two, Plaintiff alleged he
19   was fired from his job as a cook when the Defendants learned of his intention to file a
20   lawsuit. In this Court’s October 24, 2019 Order (Doc. 6), the Court ordered Defendants
21   Scott and Alvarez to answer Count One of the Complaint and dismissed the remaining
22   claim and Defendants without prejudice.
23          On March 17, 2020, Plaintiff filed a Request for Leave to File a First Amended
24   Complaint (Doc. 16). On April 16, 2020, the Honorable Camille D. Bibles, United States
25   Magistrate Judge, issued a Report and Recommendation (“R&R”) (Doc. 19),
26   recommending that the Court grant the motion insofar as it seeks to add a RLUIPA claim
27   for prospective injunctive relief against Defendant Shinn acting in his official capacity.
28   The R&R further recommends that the motion be denied in all other respects. Judge Bibles
     Case 2:19-cv-05012-SPL-CDB Document 31 Filed 05/26/20 Page 2 of 2




 1   advised the parties that they had fourteen (14) days to file objections to the R&R and that
 2   failure to file timely objections could be considered a waiver of the right to obtain review
 3   of the R&R. See also 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72; United States v. Reyna-
 4   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 5          No timely objection has been filed, which relieves the Court of its obligation to
 6   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149
 7   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is
 8   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must
 9   determine de novo any part of the magistrate judge’s disposition that has been properly
10   objected to.”). The Court has nonetheless reviewed the R&R and finds that it is well-taken.
11   The Court will thus adopt the R&R in full. See 28 U.S.C. § 636(b)(1) (stating that the
12   district court “may accept, reject, or modify, in whole or in part, the findings or
13   recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The district judge
14   may accept, reject, or modify the recommended disposition; receive further evidence; or
15   return the matter to the magistrate judge with instructions.”). Accordingly,
16          IT IS ORDERED that the Magistrate Judge’s Report and Recommendation (Doc.
17   19) is accepted and adopted by the Court.
18          IT IS FURTHER ORDERED that Plaintiff’s Request for Leave to File a First
19   Amended Complaint (Doc. 16) is granted insofar as Plaintiff seeks to add a RLUIPA claim
20   for prospective injunctive relief against Defendant Shinn acting in his official capacity.
21   The motion is denied in all other respects.
22          Dated this 26th day of May, 2020.
23
24
                                                        Honorable Steven P. Logan
25                                                      United States District Judge
26
27
28

                                                    2
